Citation Nr: 1202392	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-00 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to March 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2011, a Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.


FINDING OF FACT

The competent evidence of record reasonably shows that the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment. 


CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16, (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the fully favorable disposition in this matter, no further discussion of the VCAA is required here.

Discussion

The Veteran contends that his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  On review of the record, the Board finds that such is reasonably shown.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later  diagnosis by a medical professional.  Id.  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  

Disabilities resulting from common etiology, or a single accident, will be considered as one disability.  38 C.F.R. § 4.16(a).

The Veteran here is service-connected for post concussion syndrome with posttraumatic migraine headaches (rated as 50 percent); traumatic injury to the labyrinth associated with post concussion syndrome with posttraumatic migraine headaches (rated as 10 percent); tinnitus associated with post concussion syndrome with posttraumatic migraine headaches (rated as 10 percent); residuals of traumatic brain injury with mild memory deficits (rated as 10 percent); and bilateral hearing loss (noncompensable).  

Considering all of the Veteran's disabilities (resulting from his head injury) together, he has one disability ratable at 60 percent under the Combined Ratings Table, 38 C.F.R. § 4.25 (2011).  Thus, he meets the percentage threshold set forth under 38 C.F.R. § 4.16(a).  The remaining question is whether his disabilities, either alone or in the aggregate, prevent him from securing or following a substantially gainful occupation.   

The fact that a veteran is unemployed or has difficulty finding employment does not demonstrate that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  A high rating itself establishes that his disabilities make it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose, 4 Vet. App. at 363.  Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  See Van Hoose, 4 Vet. App. at 363; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment is generally deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  See 38 C.F.R. § 4.16.

In this case, the Veteran has a college degree and last worked in 2009.  He has submitted several statements, to include letters from employers indicating that his last job ended due to dizziness/unsteadiness related to his service-connected head injuries.  

In an August 2009 addendum to an April 2009 VA examination, the examiner stated, in pertinent part:

" . . . It is my opinion that this service-connected condition is so severe and disabling that it prevents him from any gainful occupation that requires frequent movements or turning or climbing as these would render him either incapacitated or at an intolerable risk of injury."  

The examiner, at the time of the addendum, could not rule out the possibility that the Veteran could be gainfully employed in a more sedentary job.  As he explained in a further addendum that same month, the Veteran had periods of headaches and changes in vision due to the service-connected mild traumatic brain injury and migraine headaches.  Such periods of symptomatology interrupted the Veteran's activities.  Per the Veteran's report, the visual changes occurred about twice a week for 15 to 20 minutes at a time and that headaches occurred four or five times a month and can last up to 90 minutes.  Both the headaches and the episodes of changes in vision were deemed temporarily or intermittently disabling when they occur.  The examiner clarified that, during such periods, the Veteran was unable to perform even sedentary work.

The examiner stated that sedentary work in and of itself did not seem to contribute to the headaches or the episodes of change in vision.  Moreover, he found no medical reason why the Veteran could not do sedentary work when he does not have these episodes of change in vision and headaches.  Nevertheless, such episodes are chronic and recurring, and it does not appear that the exact time of their onset can be predicted.  Thus, it is clear that working in any job on a full-time basis under these circumstances would be highly infeasible.  Indeed, from the examiner's comments, it would appear that the Veteran would likely be limited to part-time employment.  In this regard, the Court has stated that the term "substantially gainful occupation" as used in 38 C.F.R. § 4.16(b), "refers to, at a minimum, the ability to earn a living wage." Bowling v. Principi, 15 Vet. App. 1, 7 (2001).  A determination of whether a person is capable of engaging in a substantially gainful occupation must consider both that person's abilities and his employment history.  See Faust v. West, 13 Vet. App. 342, 355 (2000), citing Gleicher v. Derwinski, 2 Vet. App. 26, 28 (1991).  The Board finds that, absent evidence to the contrary, a person who is deemed incapable of engaging in regular and continuous employment (8 hours a day, 5 days a week), to include sedentary work, does not meet this standard.

In allowing the award of TDIU, the Board recognizes that, at the time of the April 2009 examination, the Veteran claimed that he was able to compensate for his symptoms and that he was not significantly impaired occupationally.  However, in his subsequent statements he expresses that he is incapable of sedentary employment.  In fact, in such statements, the Veteran explained that he became a self-employed contractor so that he would have the most control over his hours and the most flexibility in coping with his spells of dizziness.  However, as he explained, even under those most favorable arrangements, he was unable to perform his job functions.  The Board finds that the Veteran's attempt to work in a self-employed role indicates his initiative and his desire to remain employed.  Thus, he is deemed very credible when he indicates that he cannot work- indeed, given his statements and actions, it strongly appears that he would continue to work if he were physically able.  

Again, in his statements and hearing testimony, the Veteran contends that he cannot even perform sedentary employment.  He testified that the spells can come on at any moment, whether he is watching television, sitting down, or walking around.  He when he experiences the spells, he is totally disabled from any activities.  He contends that even in sedentary employment, the spells would interrupt efficiency and production, and the Board notes that even in an office setting the spells could potentially present a risk of harm to the Veteran or those around him.

Addressing this matter in a practical manner, and considering the compensable service-connected impairments involving the Veteran's service-connected disabilities, the Board resolves reasonable doubt in favor of the Veteran by finding that his service-connected disabilities have rendered him unable to secure or follow substantially gainful employment since the inception of the appeal.  38 U.S.C.A. § 5107.  The claim of TDIU is therefore granted. 


ORDER

Entitlement to TDIU is granted, subject to governing criteria applicable to the payment of monetary benefits.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


